COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        David Van Velzer v. Amegy Bank, et al.

Appellate case number:      01-19-00161-CV

Trial court case number:    2018-53341

Trial court:                234th District Court of Harris County

        Appellant, David Van Velzer, has filed a motion for an extension of time to file
the record in this appeal. See TEX. R. APP. P. 34.1. The clerk’s record was filed in this
Court on April 1, 2019, and the court reporter has notified the Clerk of this Court that
there is not a reporter’s record. Accordingly, appellant’s motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __April 25, 2019____